Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
“Derecho es lo derecho, lo recto, lo acorde con la justicia. Por eso ha de empapar de ésta todas sus soluciones.” J.B. Vallet De Goytisolo, Estudios sobre Fuentes del Derecho y Método Jurídico, Madrid, Ed. Montecorvo, 1982, pág. 55.
Por tal razón, hemos de temer y rechazar toda actuación o interpretación judicial, “al margen de aquella realidad viva a la que deb[e]... aplicarse. Las leyes no están hechas para ser confrontadas con legajos y pliegos de recursos y alega-ciones, sino para plantearlas y aplicarlas a la vida real donde deben llenar un determinado fin”. Vallet De Goytisolo, op. cit., pág. 740.
La sentencia de este Foro que expide y deja sin efecto la desestimación decretada —a título de sanción— por el Tribunal Superior, Sala de Ponce, honra esa visión y libera a la demandante recurrente Rosa E. Fernández Sánchez de una tenaza injusta, que abruptamente puso fin a su legítimo in-tento de hacer valer en vida la realidad del decreto judicial filiatorio —que frente a toda clase de obstáculos forenses, *430con sesenta (60) años de atrasos— obtuvo contra su progenitor Francisco Fernández Rodríguez como consecuencia de una sentencia que emitiéramos el 81 de mayo de 1983 para que mediante pruebas científicas de sangre se descorriera el misterio filial (R-83-158). Haber mantenido esa desestima-ción hubiese constituido un pronunciamiento negatorio de su condición de única hija.
rH h-H
Expongamos sucintamente el trasfondo procesal de este sensible drama humano. El 14 de agosto de 1985 la Sra. Rosa Esther Fernández Sánchez, hija única de Fernández Rodrí-guez, presentó acción civil en su contra por alegada incapaci-dad para administrar bienes. En síntesis, sostuvo que su padre, que tiene 87 años de edad, ha estado recibiendo trata-miento físico y emocional, condición de la que se ha valido cierta persona para realizar unos pagos de arrendamiento y así despojarlo paulatinamente de sus bienes en detrimento del potencial de derechos hereditarios de Rosa Esther. Soli-citó que se anularan varias transacciones comerciales efec-tuadas por él. Pidió un decreto por incapacidad y la nulidad de toda transacción indebida y, además, que se le designara su tutora. Fernández Rodríguez solicitó la desestimación de la demanda, lo que movió a Rosa Esther a enmendarla. Como reacción, Fernández Rodríguez solicitó a su favor sentencia sumaria fundado en un certificado de examen de los psiquia-tras José R. Fumero-Vidal y Domingo Cordero, expositivo de que “conoce el valor de su caudal y goza de capacidad para administrarlo [y t]iene capacidad mental para asesorar a sus abogados”. Apéndice VI, pág. 1. Oportunamente el tribunal dictaminó que existía controversia sobre la capacidad de Fernández Rodríguez y declaró sin lugar esa solicitud. Se fundamentó en “un expediente médico psiquiátrico del Sr. Fernández [del cual] surge que el paciente Francisco Fer-*431nández trató de suicidarse produciéndose heridas en ambos brazos y el cuello, por lo cual tuvo que ser recluido de emer-gencia en el Hospital de Distrito de Ponce. El diagnóstico de los médicos de este Hospital y del Hospital de Damas de Ponce, al que con posterioridad fue transferido el Sr. Fernán-dez es a los efectos de que el paciente sufría de depresión mental y ‘shock’ severo ya que había atentado anteriormente contra su vida”. Apéndice VI, pág. 38.
Subsiguientemente acaecieron otros incidentes que cul-minaron en que el tribunal negara una solicitud de Rosa Esther como administradora judicial interina a tono con lo resuelto en Silva Oliveras v. Duran Rodríguez, 119 D.P.R. 254 (1987).
Durante el trámite, se suscitó una controversia en torno a quién debería pagar la evaluación siquiátrica a la que había que someter a Fernández Rodríguez. Rosa Esther, por su limitada condición económica, pidió al tribunal que ordenara a su padre cubrir esos gastos. El foro de instancia se negó y, entonces, ella acudió y tocó a las puertas de este Tribunal para solicitar ese remedio. Pendiente ese recurso ante nos, se señaló una vista plenaria en instancia. Allí ella suplicó la suspensión de los procedimientos en consideración a que te-nía aquí sometido su recurso. Fernández Rodríguez se opuso. Adujo que la petición de certiorari no incluía una mo-ción que solicitara la paralización de los procedimientos en instancia. El tribunal de instancia se negó a posponer el caso bajo el fundamento de que habían transcurrido dos (2) años desde el inicio del pleito sin que se hubiese evaluado al de-mandado recurrido Fernández Rodríguez. Como consecuen-cia, en vista de que Rosa Esther no estaba preparada para ventilar el caso en su fondo, desestimó.
*4321 — I HH HH
En el recurso de revision que nos ocupa se queja de que esa desestimación constituyó, en las circunstancias particu-lares de su caso, una sanción muy drástica. Tiene razón. Ne-garnos a intervenir era apartarnos de la doctrina que perse-veradamente proclama que los casos deben dilucidarse en sus méritos y, por ende, que la desestimación es una sanción muy severa que debe ser precedida de otras menos onerosas tendentes a mantener el delicado balance de justicia rápida y económica. Srio. del Trabajo v. Mayagüez O.M. Club, 105 D.P.R. 279, 283 (1976); Arce v. Club Gallístico de San Juan, 105 D.P.R. 305, 307-308 (1976); Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 498 (1982).
De nada valdría el decreto filiatorio nuestro y su genuina gestión posterior de velar por los intereses de su padre y, como corolario, de los suyos. Afortunadamente, el principio constitucional que proclama la igualdad y repudia el discri-men por nacimiento, ha prevalecido. Despojada por su padre de esa condición durante toda una vida —a la ausencia del cariño y todos beneficios y dispensa que, espiritual y mate-rialmente, de ordinario acompaña una amorosa, verdadera y normal relación paterno-filial— hemos desechado eregir unos obstáculos forenses y con ello agravado su situación de desposeída. No podemos sustituir la devaluación de una con-ciencia paterna y suplir ese amor, que “es por esencia libre [y n]o coacciona y no puede tampoco ser objeto de coacción; no ordena y no puede ser cumplido por medio de un mandato”. L. Legaz y Lacambra, El Derecho y El Amor, Barcelona, Ed. Bosch, 1976, pág. 105. Pero sí podemos, por el derecho natural fundado en el vínculo de sangre —si no como reme-dio redentor justiciero, a título de todos los alimentos que durante seis (6) décadas le negó— obligar a su progenitor Fernández Sánchez a sufragar todos los gastos necesarios de *433la gestión judicial lícita de su preterida hija. Después de todo, la “vida se da sin contar para nada con el ser que ha de vivir. El que proviene de una unión ilegítima nace tan limpio de culpa por su parte como el que procede de una unión legí-tima. Sin embargo, se encuentra abandonado desde su naci-miento, no tiene familia, no siente, a veces, ni el cariño de sus padres .... ¿Debe la ley dejar a ese hijo en el desamparo, castigando en él las faltas ajenas? La conciencia responde que no, y estima justo que esos hijos gocen, en principio, de los mismos derechos que los hijos legítimos, y ya que la ley no puede concederles cuantos lazos de afección y cuantos privilegios les arrebataron sus padres al darles la vida, debe, al menos, reconocerles un derecho sobre los bienes de esos padres, lo mismo durante la vida de éstos que después de su muerte”. (Énfasis suplido.) J.M. Manresa, Comentarios al Código Civil Español, 8va ed. rev., Madrid, Ed. Reus, 1973, T. VI, Vol. II, págs. 6-7. Y como nos recuerda el mismo autor —citando a Laurent— el “que da la vida a un hijo, ¿no tiene hacia él deberes que cumplir? Nadie se atreverá a negarlo. Pues bien: lo que es un deber para el padre, es un derecho para el hijo.... A él le basta no reconocer a sus hijos, con lo cual se castiga a los inocentes, mientras que los verdaderos culpables gozan tranquilamente de su fortuna y ni siquiera sufren alteración alguna en su consideración personal. He aquí la verdadera inmoralidad que es necesario combatir”. Manresa, op. cit., pág. 7.
■ En virtud de lo expuesto, concurrimos con la sentencia que hoy deja sin efecto la desestimación decretada. Sin embargo, disentimos de la imposición de sanciones al abogado Flor Casiano Báez. Los autos reflejan que sus incumpli-mientos fueron precisamente en cuanto a la notificación de los testigos peritos que, según hemos señalado, a su vez se debió a las limitaciones económicas de su representada Rosa *434Esther. El nexo pecuniario-forense es directo y evidente; la sanción improcedente.
Como única heredera, y con cargo al caudal de su padre Fernández Rodríguez, ordenaríamos al foro de instancia para que designara dos (2) peritos judiciales psiquiatras que —luego de los exámenes de rigor— rindieran un informe sobre la cuestión central de la capacidad de éste para admi-nistrar sus bienes y persona. Una vez satisfecho este trámite y con audiencia a las partes, el tribunal resolvería sus re-clamos en los méritos. También, bajo este marco conceptual decisorio, su padre debería sufragar todos los gastos ne-cesarios del proceso.